Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00279-CR
____________
 
JEREMY WAYNE MYERS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
 Harris County, Texas
Trial Court Cause Nos. 1139918
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession with intent to deliver a controlled
substance.  The trial court deferred adjudicating guilt and placed appellant on
community supervision for a term of three years.  Subsequently, the State moved
to adjudicate guilt.  Appellant entered a plea of true to the motion.  The
trial court adjudicated guilt and sentenced appellant on March 1, 2009, to
confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal.  




The
record reflects appellant waived his right of appeal as part of his agreement
to plead true to the motion to adjudicate guilt.  In exchange, the State
recommended appellant be sentenced to confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice.  Negotiated
waivers of the right of appeal are valid if the defendant waived the right of
appeal knowing with certainty the punishment that would be assessed.  See
Monreal v. State, 99 S.W.3d 615 (Tex. Crim. App. 2003).  Appellant was
fully aware of the likely consequences when he waived his right to appeal and
was sentenced by the trial court in accordance with the State=s  recommendation.  See Blanco
v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  
Accordingly,
we dismiss the appeal.           
 
PER CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b)